Title: To James Madison from Edmund Randolph, 27 January 1784
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Jany. 27. 1784.
Altho’ your return from congress has brought you nearer in point of distance, it has fixed a wider gulph between us in point of communication by letter. But I do not mean to suffer the danger of miscarrage, to which even a private opportunity is exposed, whensoever any thing, worthy of notice, occurs. At present therefore I break in upon your retirement with the inclosed rough draught. I have not leisure to transcribe it with the alterations, which I made in the copy sent to the governor. Your friendship will excuse the inaccuracies, and you will collect the substance of my ideas, although they abound.
Believe me to be my dear Madison Yr. affte friend
E. R.
